DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/18/2019 in which claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2019 and 06/19/2020 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 7-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 11 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knapp et al. (US 2020/0068390), hereinafter “Knapp”.

As to claim 1, Knapp teaches a computer-implemented method for controlling transmission settings for one or more wireless devices in a wireless network (Knapp, [0030], [0041], [0044], [0050], Fig. 2C, [0063], Fig. 8, [0111]-[0112], Fig. 9, [0116], a network host or end device has the capability to monitor and adjust network-wide and end device parameters to optimize network and end-device operations), the method comprising: 
monitoring uplink communications from a sending wireless device to a receiving wireless device (Knapp, Fig. 1A, [0035], [0030], [0036], [0039], [0041], [0044], [0050], [0063], Fig. 8, [0111]-[0112], Fig. 9, [0116]-[0117], [0153], frames are transmitted from the end device 102 to the network gateway 104A and network host 106. The operational parameters of the end device are monitored, where one of the criteria monitored include a global end device objective, such as message transmission success (uplink communication), end-to-end delay, etc.); 
determining one or more link quality metrics comprising a frame loss ratio and one or more signal strength metrics for the uplink communications (Knapp, [0050], Fig. 8, [0111]-[0112], Fig. 9, [0116]-[0117], [0153], the end device operational parameters monitored include message frame loss, packet loss, intensity, latency, throughput, delay, strength, and other performance measurements, such as RSSI and SNR, which are observable/measurable physical properties of the end device from messages sent); 
determining a link quality between the sending wireless device and the receiving wireless device based on the link quality metrics (Knapp, [0050], Fig. 8, [0111]-[0112], Fig. 9, [0116]-[0117], [0153], the end device and network operational parameters are measured for the messages transmitted by the end device to the network gateway 104A and network host 106. The end device and network operational parameters are examined against set criteria); 
determining whether the link quality falls outside of a predefined range (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], it is determined whether the operational parameters of the end device met the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. Areas or limits (constraints) indicate a range being used for the set criteria of the measured physical properties of the end device); and 
in response to determining that the link quality falls outside of the predefined range, sending an instruction to the sending wireless device to update one or more transmission parameters to adjust a link budget for future transmissions by the sending wireless device to the receiving wireless device (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0118]-[0122], when it is determined that the set criteria is met, a configuration update message is transmitted to the end device, where the end device adjusts data rate, transmission power, repetition rate, radio frequency channel, or combinations for the transmission of subsequent messages in the network by the end device to the network gateway 104A and network host 106). 

As to claim 2, Knapp teaches wherein the one or more signal strength metrics comprise one or more of an average received signal strength, a maximum received signal strength, and a variation in received signal strength from the sending wireless device (Knapp, [0050], Fig. 8, [0111]-[0112], Fig. 9, [0116]-[0117], [0153], the performance measurements, such as RSSI and SNR, which are observable/measurable physical properties of the end device from messages sent, are metrics depicting qualitative information including maximum, minimums, averages). 

As to claim 3, Knapp teaches wherein the predefined range is defined by an upper signal strength threshold and a lower signal strength threshold (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], the set criteria corresponds to the performance metrics of the physical properties of the end device, which include thresholds, constraints, scopes, durations, maximums, minimums, and averages of the performance metric, such as RSSI and SNR. Areas or limits (constraints) indicate a range being used for the set criteria of the measured physical properties of the end device), wherein at least one of the upper signal strength threshold and the lower signal strength threshold is based on the variation in received signal strength (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], the set criteria (maximum, minimum, and constraints of the RSSI and SNR) is adjusted based on the measured end device and network operational parameters (physical properties of the end device including RSSI and SNR), in order to align the set criteria with network performance related goals). 

As to claim 5, Knapp teaches wherein: 
determining whether the link quality falls outside the predefined range comprises determining that the link quality falls below the predefined range (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], it is determined whether the operational parameters of the end device met the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. Areas or limits (constraints) indicate a range used for the set criteria of the measured physical properties of the end device, where the physical property of the end device (RSSI, SNR, packet loss, intensity, etc.) is determined to be within or below a specified range, limits, constraints, thresholds, etc.); and 
the instruction to update the one or more transmission parameters is, in response to determining that the link quality falls below the predefined range, an instruction to increase the link budget for future transmissions by the sending wireless device to the receiving wireless (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0118]-[0122], [0153], when it is determined that the set criteria is met (physical property of the end device below the specified range), the configuration update message is transmitted to the end device, where the end device adjusts data rate, transmission power, repetition rate, radio frequency channel, or combinations for the transmission of subsequent messages in the network by the end device to the network gateway 104A and network host 106). 

As to claim 11, Knapp teaches wherein: 
the method further comprises determining whether the link quality falls outside the predefined range comprises determining that the link quality falls above the predefined range (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], it is determined whether the operational parameters of the end device met the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. Areas or limits (constraints) indicate a range used for the set criteria of the measured physical properties of the end device, where the physical property of the end device (RSSI, SNR, packet loss, intensity, etc.) is determined to be outside or above a specified range, limits, constraints, thresholds, etc.); and 
the instruction to update the one or more transmission parameters is, in response to determining that the link quality falls above the predefined range, an instruction to decrease the link budget for future transmissions by the sending wireless device to the receiving wireless device (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0118]-[0122], [0153], when it is determined that the set criteria is met (physical property of the end device above the specified range), the configuration update message is transmitted to the end device, where the end device adjusts data rate, transmission power, repetition rate, radio frequency channel, or combinations for the transmission of subsequent messages in the network by the end device to the network gateway 104A and network host 106).

As to claim 17, Knapp teaches wherein the one or more transmission parameters include one or more of a transmission power or a coding scheme for future transmissions by the sending wireless device (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0118]-[0122], when it is determined that the set criteria is met, a configuration update message is transmitted to the end device, where the end device adjusts data rate, transmission power, repetition rate, radio frequency channel, or combinations for the transmission of subsequent messages in the network by the end device to the network gateway 104A and network host 106). 

As to claim 18, Knapp teaches a system for controlling transmission settings for one or more wireless devices in a wireless network (Knapp, [0030], [0041], [0044], [0050], Fig. 2C, [0063], Fig. 8, [0111]-[0112], Fig. 9, [0116], a network host or end device has the capability to monitor and adjust network-wide and end device parameters to optimize network and end-device operations), system comprising a controller (Knapp, Fig. 2C, [0065], the network host includes a processor 244) configured to: 
monitor uplink communications from a sending wireless device to a receiving wireless device (Knapp, Fig. 1A, [0035], [0030], [0036], [0039], [0041], [0044], [0050], [0063], Fig. 8, [0111]-[0112], Fig. 9, [0116]-[0117], [0153], frames are transmitted from the end device 102 to the network gateway 104A and network host 106. The operational parameters of the end device are monitored, where one of the criteria monitored include a global end device objective, such as message transmission success (uplink communication), end-to-end delay, etc.); 
determine one or more link quality metrics comprising a frame loss ratio and one or more signal strength metrics for the uplink communications (Knapp, [0050], Fig. 8, [0111]-[0112], Fig. 9, [0116]-[0117], [0153], the end device operational parameters monitored include message frame loss, packet loss, intensity, latency, throughput, delay, strength, and other performance measurements, such as RSSI and SNR, which are observable/measurable physical properties of the end device from messages sent); 
determine a link quality between the sending wireless device and the receiving wireless device based on the link quality metrics (Knapp, [0050], Fig. 8, [0111]-[0112], Fig. 9, [0116]-[0117], [0153], the end device and network operational parameters are measured for the messages transmitted by the end device to the network gateway 104A and network host 106. The end device and network operational parameters are examined against set criteria); 
determine whether the link quality falls outside of a predefined range (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], it is determined whether the operational parameters of the end device met the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. Areas or limits (constraints) indicate a range being used for the set criteria of the measured physical properties of the end device); and 
in response to determining that the link quality falls outside of the predefined range, send an instruction to the sending wireless device to update one or more transmission parameters to adjust a link budget for future transmissions by the sending wireless device to the receiving wireless device (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0118]-[0122], when it is determined that the set criteria is met, a configuration update message is transmitted to the end device, where the end device adjusts data rate, transmission power, repetition rate, radio frequency channel, or combinations for the transmission of subsequent messages in the network by the end device to the network gateway 104A and network host 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US 2020/0068390), hereinafter “Knapp” in view of Lotze et al. (US Patent No. 8,301,139), hereinafter “Lotze”.

Knapp teaches the claimed limitations as stated above. Knapp does not explicitly teach the following features: regarding claim 4, wherein at least one of the upper signal strength threshold and the lower signal strength threshold is determined by adding a received signal strength threshold to a standard deviation of the variation in the received signal strength multiplied by a corresponding scaling factor. 

As to claim 4, Lotze teaches wherein at least one of the upper signal strength threshold and the lower signal strength threshold is determined by adding a received signal strength threshold to a standard deviation of the variation in the received signal strength multiplied by a corresponding scaling factor (Lotze, col 6 ln 32-48, the detection threshold of signal strength is determined from adding the mean signal strength within the frequency band of the channel to a standard deviation of the signal strength multiplied by a constant c that acts as a scaler of the standard deviation). 

(Lotze, col 6 ln 32-48).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US 2020/0068390), hereinafter “Knapp” in view of Venancio (US 2014/0071840).

Knapp teaches the claimed limitations as stated above. As discussed above, Knapp discloses the determination of the operational parameters (message frame loss, packet loss, intensity, latency, throughput, delay, strength, RSSI, etc.) of the end device meeting the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. Areas or limits (constraints) indicate a range being used for the set criteria of the measured physical properties of the end device (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118]). However, Knapp does not explicitly teach the following underlined features: regarding claim 6, wherein the link quality is determined to fall below the predefined range in response to a determination that the frame loss ratio is above a threshold frame loss ratio and at least one of the one or more signal strength metrics is below a corresponding lower limit. 

As to claim 6, Venancio teaches wherein the link quality is determined to fall below the predefined range in response to a determination that the frame loss ratio is above a threshold frame loss ratio (Venancio, [0028], [0042], [0045], Fig. 4, [0050]-[0051], it is determined that a QoS metric value (frame loss ratio) exceeds one pre-defined or dynamically adjustable range of allowable QoS metric value (maximum frame loss ratio)) and at least one of the one or more signal strength metrics is below a corresponding lower limit (Venancio, [0028], [0042], [0045], Fig. 4, [0050]-[0051], it is determined that a QoS metric value (RSSI) falls below one pre-defined or dynamically adjustable range of allowable QoS metric value (minimum RSSI)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knapp to have the features, as taught by Venancio, in order to maintain a desired QoS level and uninterrupted data connection (Venancio, [0004], [0041]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US 2020/0068390), hereinafter “Knapp” in view of Chen et al. (US 2013/0121173), hereinafter “Chen”.
Knapp teaches the claimed limitations as stated above. As discussed above, Knapp discloses the determination of the operational parameters (message frame loss, packet loss, intensity, latency, throughput, delay, strength, RSSI, etc.) of the end device meeting the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. Areas or limits (constraints) indicate a range being used for the set criteria of the measured physical properties of the end device (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118]). However, Knapp does not explicitly teach the following features: regarding claim 12, wherein the link quality is determined to fall above the predefined range in response to a determination that and at least one of the one or more signal strength metrics is greater than a corresponding upper limit.

As to claim 12, Chen teaches wherein the link quality is determined to fall above the predefined range in response to a determination that and at least one of the one or more signal strength metrics is greater than a corresponding upper limit (Chen, [0039], it is determined that the RSSI values between devices A and B are relatively high. In other words, the RSSI is above a value to be determined as relatively high, in order to select the MCS for these conditions). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knapp to have the features, as taught by Chen, in order to properly select the most appropriate MCS for specific applications, thereby allowing for increased data throughput (Chen, [0039]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US 2020/0068390), hereinafter “Knapp” in view of Kobayashi (US 2005/0213674).

Knapp teaches the claimed limitations as stated above. Knapp does not explicitly teach the following features: regarding claim 15, comprising, in response to determining that the link quality does not fall outside of the predefined range, sending an instruction to the sending wireless device to keep the one or more transmission parameters the same for future transmissions by the sending wireless device to the receiving wireless device.

As to claim 15, Kobayashi teaches comprising, in response to determining that the link quality does not fall outside of the predefined range, sending an instruction to the sending wireless device to keep the one or more transmission parameters the same for future transmissions by the sending wireless device to the receiving wireless device (Kobayashi, Fig. 4, [0042], [0049], Fig. 5, [0056]-[0057], a modulation indication is transmitted, where the modulation information is maintained (not changed), when the average RSSI value is equal to or lower than the threshold V1-2).

(Kobayashi, [0011]).

As to claim 16, Knapp teaches wherein the link quality is determined to not fall outside of the predefined range in response to determining that either (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], it is determined that the operational parameters of the end device does not met the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. Areas or limits (constraints) indicate a range being used for the set criteria of the measured physical properties of the end device): 
the frame loss ratio is less than or equal to a threshold frame loss ratio (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], it is determined whether the operational parameters of the end device met the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. The parameters and criteria includes message frame transmission success) and at least one of the one or more signal strength metrics is less than or equal to a corresponding upper limit (Knapp, [0050], Fig. 8, [0111]-[0114], Fig. 9, [0116]-[0118], [0153], it is determined whether the operational parameters of the end device met the set criteria, where thresholds, constraints, scopes, durations, maximums, minimums, and averages are used as qualitative information for the performance metrics of the physical properties of the end device. Areas or limits (constraints) indicate a range used for the set criteria of the measured physical properties of the end device, where the physical property of the end device (RSSI, SNR, packet loss, intensity, etc.) is determined to be within or below a specified range, limits, constraints, thresholds, etc.); or 
the frame loss ratio is greater than the threshold frame loss ratio and, at least one of the one or more signal strength metrics is greater than or equal to a corresponding lower limit and less than or equal to the corresponding upper limit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coutelou et al. U.S. Patent Application Pub. No. 2020/0037271 – Method for optimizing power supply life of an industrial sensor platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473